Name: Commission Regulation (EC) No 2645/1999 of 15 December 1999 concerning applications for 'ACP' import licences for products falling within CN code 1007 00 90
 Type: Regulation
 Subject Matter: tariff policy;  plant product;  economic geography
 Date Published: nan

 EN Official Journal of the European Communities16. 12. 1999 L 324/9 COMMISSION REGULATION (EC) No 2645/1999 of 15 December 1999 concerning applications for ACP import licences for products falling within CN code 1007 00 90 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals (1), as last amended by Regulation (EC) No 1253/ 1999 (2), Having regard to Council Regulation (EC) No 1706/98 of 20 July 1998 on the arrangements applicable to agricultural prod- ucts and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) and repealing Regulation (EEC) No 715/ 90 (3), Having regard to Commission Regulation (EC) No 2809/98 of 22 December 1998 laying down detailed rules for the applica- tion in the cereals sector of Council Regulation (EC) No 1706/ 98 on the arrangements applicable to agricultural products and goods resulting from the processing of agricultural products originating in the African, Caribbean and Pacific States (ACP States) (4), Whereas: (1) the Commission must fix a single coefficient for reducing the quantities applied for where these quanti- ties exceed the quantities in the annual quota, on the third working day following submission of the applica- tions at the latest; (2) applications for licences submitted on 13 December 1999 relate to 11 555 tonnes and the maximum quantity which may be imported is 4 763 tonnes at a duty reduced by 60 %; whereas the corresponding percentage reduction for import licence applications submitted on 13 December 1999 should be fixed, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences for the ACP quota at a duty reduced by 60 % for sorghum falling within CN code 1007 00 90 submitted on 13 December 1999 and forwarded to the Commission, shall be accepted for the tonnages indi- cated therein multiplied by a coefficient of 0,412203. Article 2 This Regulation shall enter into force on 16 December 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 December 1999. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 181, 1.7.1992, p. 21. (2) OJ L 160, 26.6.1999, p. 18. (3) OJ L 215, 1.8.1998, p. 12. (4) OJ L 349, 24.12.1998, p. 41.